Citation Nr: 9921401	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-05 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.

3.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1954 to May 1962.

This case arises before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of December 1997, from the North 
Little Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the above-noted claims.

The veteran was scheduled for a hearing before Member of the 
Board in May 1999; however, he failed to appear.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The report of the most recent VA audio examination shows the 
veteran reporting constant ringing tinnitus.  His reports of 
employment show no significant exposure to acoustical trauma 
since his active service in the Air Force.  He is currently 
service-connected for sensorineural hearing loss.

3.  The veteran's service-connected bilateral hearing loss is 
currently manifested by a puretone threshold average of 75 
decibels in the right ear and 56.25 decibels in the left ear, 
with speech recognition ability of 74 percent for the right ear 
and 94 percent for the left ear.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The criteria for an increased (compensable) evaluation for 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
64 Fed. Reg. 25202-25210 (May 11, 1999), to be codified at 38 
C.F.R. § 4.86(a) (1999); see 38 C.F.R. § 4.85 TABLE VIa (1998); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable to 
appellant should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for tinnitus

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  He 
has not alleged that any records of probative value that may be 
obtained and which have not already been associated with his 
claims folder are available.  The Board accordingly finds that 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Establishing service connection for a 
disability requires the existence of a current disability and a 
relationship or connection between that disability and a disease 
contracted or an injury sustained during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992). 

A review of the pertinent evidence of record indicates that the 
veteran was granted service connection for bilateral defective 
hearing by a rating decision of April 1965.  The veteran's 
service medical records, and the report of a VA examination, 
conducted in February 1965, are negative for complaints of 
tinnitus.  His military occupation specialty (MOS) was weapons 
mechanic.

The veteran's first complaints of tinnitus are recorded in a 
private audiological examination, performed in September 1991, 
when he reported intermittent tinnitus.  On VA examination, 
conducted in August 1997, he reported a constant ringing 
tinnitus, bilaterally, which had persisted for at least 15 years.  
He reported that it was annoying as it was disruptive.  The 
assessment was mild sloping to profound sensorineural hearing 
loss of the right ear and mild to severe sensorineural hearing 
loss of the left ear.  No objective diagnosis regarding the 
claimed tinnitus was entered.  

Review of the claims file shows that subsequent to his active 
service in the Air Force, the veteran worked as a librarian from 
1962-1965, and for the State Police from 1965 to 1994.  

The Board concludes that the objective evidence of record 
indicates that the veteran's only significant exposure to 
acoustical trauma was during his service in the U.S. Air Force, 
although he undoubtedly underwent small arms qualifications in 
his capacity as a state policeman, this was likely an infrequent 
event.  The provisions of 38 U.S.C.A. § 5107 provide that when 
there is an approximate balance of positive and negative evidence 
regarding the merits of an issue the benefit of the doubt shall 
be given to the veteran.  In regard to the present claim, there 
are no complaints of tinnitus until many years after service; 
however, there is also no positive evidence that the veteran's 
tinnitus could be caused by an intercurrent event rather than by 
his inservice acoustical trauma.  The Board concludes that as the 
evidence is balanced, a grant of service connection for tinnitus 
is in order.  38 C.F.R. § 3.102, 4.3 (1998).


II.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss

Generally, claims for increased evaluations are considered to be 
well grounded.  A claim that a condition has become more severe 
is well grounded where the condition was previously service 
connected and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity since 
the original rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

The Board is satisfied that all relevant facts pertaining to the 
bilateral hearing loss disability have been properly developed.  
There is no indication that there are additional pertinent 
records which have not been obtained.  No further assistance to 
the appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The appellant claims that his bilateral hearing loss disability 
has worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
percentage ratings in the SCHEDULE FOR RATING DISABILITIES represent 
as far as can practicably be determined the average impairment in 
earning capacity resulting from such disabilities and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1 
(1998).  

Each disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  

The veteran's bilateral hearing loss is rated under Diagnostic 
Code 6100.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 
38 C.F.R. § Part 4 (1998), including the rating criteria for 
evaluating a hearing loss disorder.  This amendment was effective 
June 10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  

When a law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, VA 
must apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from June 10, 1999, under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most favorable 
to his claim, if indeed one is more favorable than the other.

The new regulations were not in effect when the 1997 rating 
decision was made, and the RO has not considered the new 
regulations.  Also, the veteran has not been given notice of the 
new regulations.  However, it is not necessary to remand this 
claim since he is not prejudiced by the Board's consideration of 
the new regulations in the first instance.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The amended regulations did not result 
in any substantive changes.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are identical.  
See 64 Fed. Reg. 25202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).  In this case, neither 
rating criteria can be more favorable to the veteran's claim 
since the criteria are identical.  The amended regulations did 
incorporate some explanatory comments concerning VA's method of 
evaluating a hearing loss disorder, and these comments will be 
discussed where appropriate.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1998).  
Under these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 
38 C.F.R. § 4.85(a) and (d) (1999), as amended by 64 Fed. Reg. 
25202 through 25210 (May 11, 1999).  

To evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 
6100; Table VI (1998); 38 C.F.R. § 4.85(b) and (e) (1998), as 
amended by 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  
Tables VI and VII are reproduced below.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now rated 
under a single code, that of Diagnostic Code 6100, regardless of 
the percentage of disability.  See 64 Fed. Reg. 25204 (May 11, 
1999). 

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech 
Discrimination
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR


Here, service connection for hearing loss was granted via a 
rating decision of February 1965.  A noncompensable evaluation 
was assigned.  

The veteran underwent private audiological evaluation in 
September 1991; however, the private audiological examination is 
inadequate for VA rating purposes.

A review of the most recent medical evidence of record shows the 
veteran undergoing hearing aid fittings in May 1997.  It was 
noted that he was issued hearing aids and counseled in their use 
and care.  It was also noted that an auditory assessment had been 
conducted in April 1997.  The report of that evaluation is not of 
record.

The report of a VA examination, conducted in August 1997, shows 
the veteran with pure tone thresholds as follows:

HZ		Left Ear			Right Ear

1000		25				45
2000		50				75
3000		70				85
4000		80				95
AVG		56.25				75

Speech recognition scores were 74 percent for the right ear, and 
94 percent for the left ear.  The veteran described the onset of 
tinnitus 15 years earlier.  It was a bilateral constant sound.  
He described it as ringing and stated that it was annoying as it 
was disruptive.  The assessment was mild sloping to profound 
sensorineural hearing loss in the right ear, and mild to severe 
sensorineural hearing loss in the left ear.

In this case, the average puretone decibel loss for the veteran's 
right ear, achieved by adding the loss at 1000, 2000, 3000, and 
4000 HZ and dividing by four, was 75.  The percent of 
discrimination was 74.  By intersecting the column in Table VI 
for average puretone decibel loss falling between 74 and 81 with 
the line for percent of discrimination from 68 to 74, the 
resulting numeric designation for the right ear is VI. 

The average puretone decibel loss for the veteran's left ear was 
56.25.  The percent of discrimination was 94.  The resulting 
numeric designation for the left ear is I. 

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  With 
a numeric designation of I for the better ear and VI for the 
poorer ear, the point of intersection on Table VII requires 
assignment of a noncompensable evaluation under diagnostic code 
6100. 

The RO has applied the rating schedule accurately, and there is 
no basis under law for the assignment of a higher evaluation.  
Audiometric testing results are dispositive evidence for a claim 
for an increased disability rating for hearing loss.

The amended regulations added two new provisions for evaluating 
veterans with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of communicative 
functioning that these veterans experience.  See 64 Fed. Reg. 
25203 (May 11, 1999).  The first new provision, that of 38 C.F.R. 
§ 4.86(a), indicates that if puretone thresholds in any each of 
the four frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table VI 
or Table VIa, whichever results in a higher evaluation.  See 64 
Fed. Reg. 25209 (May 11, 1999).  This provision corrects for the 
fact that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and speech 
discrimination tests may therefore not be possible or reliable.  
Id.

The second new provision, that of 38 C.F.R. § 4.86(b), indicates 
that when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral 
designation for hearing impairment will be chosen from either 
Table VI or Table VIa, whichever results in the higher numeral, 
and that numeral will then be elevated to the next higher Roman 
numeral.  Id.  This provision compensates for a pattern of 
hearing impairment that is an extreme handicap in the presence of 
any environmental noise, and a speech discrimination test 
conducted in a quiet room with amplification of sound does not 
always reflect the extent of impairment experienced in the 
ordinary environment.  Id.  The amended regulations changed the 
title of Table VIa from "Average Puretone Decibel Loss" to 
"Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 
1999). 

Neither of these new provisions applies to the veteran's 
situation.  Although some of the puretone thresholds shown on the 
1997 VA examination were 55 decibels or greater, such findings 
were not present in all four of the frequencies of 1000, 2000, 
3000, and 4000 Hertz.  Furthermore, the audiometric evaluation 
did not show puretone thresholds of both 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  

In determining whether a higher rating is warranted for a disease 
or disability, VA must determine whether the evidence supports 
the veteran's claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Although the Board sympathizes with the 
veteran's difficulties due to hearing loss, the Board is 
constrained to abide by VA regulations.  In light of the above, 
the Board finds that the preponderance of the evidence is against 
his claim for a compensable disability rating for bilateral 
hearing loss.

The Board also notes that the report of an April 1997 
audiological examination is not contained in the claims folder.  
The veteran has submitted evidence to the effect that he 
underwent examination at that time in regard to his application 
for employment as a police officer at VAMC Little Rock.  He has 
submitted evidence which indicates that he was denied such 
employment because he did not pass the audiological portion of 
this examination.  The claims folder indicates that the RO 
requested, in April and August 1998, that the veteran submit a 
copy of this examination report.  He has not done so.  The duty 
to assist is not a one-way street, and, if an appellant wishes 
help, he cannot passively wait for it while withholding 
information that is essential to obtaining evidence necessary to 
deciding her claim.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Further action without response or assistance from the 
veteran is unwarranted.

The Board concludes that, as the report of the August 1997 
audiological examination is more recent than the cited April 1997 
examination report, the lack of this evidence is harmless to the 
veteran's claim.  As noted above, the assignment of a disability 
evaluation for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric designations 
assigned after audiometric evaluations are rendered.  The most 
recent examination report is therefore the best evidence 
available.  Although the evaluation of a service-connected 
disability requires a review of the veteran's medical history 
with regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is the 
present level of disability.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.



REMAND

The veteran contends that he is entitled to a 10 percent 
evaluation based on multiple, noncompensable, service-connected 
disabilities.  The Board concludes that, as a grant of service 
connection for tinnitus has been made in this decision, the claim 
for a 10 percent evaluation based on multiple, noncompensable, 
service-connected disabilities must be remanded to the RO for 
further consideration after a rating has been assigned for 
tinnitus.

Therefore, this claim is REMANDED to the RO for the following:

1.  Assign the veteran a disability rating 
for service-connected tinnitus.  

2.  If necessary, readjudicate the veteran's 
claim of entitlement to a 10 percent 
evaluation based on multiple, noncompensable, 
service-connected disabilities, with 
application of all appropriate laws and 
regulations.  If any benefit sought on appeal 
remains denied, provide the veteran and his 
representative a supplemental statement of 
the case.  Allow an appropriate period of 
time for response.  

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no action 
until he is so informed.  He is, however, free to submit 
additional evidence or argument to the RO on remand.  Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).  The purpose of this REMAND is 
to obtain additional information and to comply with all due 
process considerations.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

